By the Court :
The case may be a hard one, but the law is clear in favor of the plaintiff’s lien. The suit was pending on the first day of the term, and when that is the case the judgment relates back to that day, no matter on what day oí the term it was confessed. There can be no reason for the court to restrain the words of the statute in this case that would not apply to every other. It does not follow that the lien must extend to the first day of the term if no process was then pending. It is sufficient, however, to decide that case when it comes up for decision.
The motion must be overruled.